Burch, J.
(concurring specially) : I concur in the result, believing the act of 1883 to be valid. I agree fully with Mr. Justice Benson’s views relating to the act of 1870, and would note further that no express mandate of the constitution was behind it—that it was a Lawrence “boom” law and not a “university act,” and that the legislature did not so much as dream that it was exercising a constitutional power to coerce a village like Lawrence to furnish the state of Kansas with facilities for the higher education of its people. I do not think these propositions are met by the statement that “the greater power includes the lesser.” o Greater includes lesser only when both are of the same category. Here the power argued about relates to subjects of one class, while the statute is concerned with a subject belonging to a different and wholly incompatible class.